PER CURIAM.
Because of the variances between the trial court’s oral pronouncements at sentencing and the provisions of the judgment and sentence and the order of probation, and because of the court’s express reliance on Heuring v. State, 539 So.2d 590 (Fla. 1st DCA 1989), we reverse and remand for resentencing in light of Heuring v. State, 559 So.2d 207 (Fla.1990), and so that the court may remedy the inconsistencies between the sentencing pronouncements and documentation.
REVERSED and REMANDED.
ERVIN, BOOTH and BARFIELD, JJ., concur.